Jordan, J.
This is an appeal from the judgment of the Huntington Circuit Court, in a proceeding instituted by the appellee to obtain an additional assessment to meet a deficit in the cost arising out of the improvement of a certain highway, under sections 5091, 5092 R. S. 1881, sections 5091, 5092 Horner 1897.
There was a remonstrance filed by appellants, a trial by. the court, and a special finding of facts and conclusions of. law thereon in favor of appellee, and judgment was rendered accordingly.
The same questions are- involved in this case and are presented in like manner as in the appeal of Kline v. Board, etc., ante, 321, and upon the authority of the decision in that cause, the judgment below must be and is affirmed.